MORRISON, Presiding Judge
(concurring).
I concur in the reversal of this conviction because of the introduction into evi*317dence of State’s Exhibit No. 4, which is a closeup picture of the head of the deceased taken at the scene of the homicide. Due evidently to the pressure of the shot back of the eye, the eyeball has protruded, and this makes a ghastly and never-to-be-forgotten sight. A normal juror could not be expected to give much credence to a plea of self defense after viewing this scene of human wreckage. The picture of the head of the deceased lying in a pool of blood could not conceivably serve to solve any disputed issue in the case and is far more imflammatory than the pictures which the writer deemed a proper cause for reversal in Washburn v. State, Tex.Cr.App. 318 S.W.2d 627.
I concur.